EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Sidharth Kapoor on April 12, 2021.
The application has been amended as follows: 
Claim 9 line 9, the word “form” has been changed to read --from--;
Claim 10 line 2, the phrase --coupled to a robot-- has inserted after the phrase “when executed by at least one processor”;
Claim 10 line 10, the phrase “pre-computer costs” has been changed to read --pre-computed cost--;
Claim 10 line 14, the phrase “a robot” has been changed to read --the robot--.

ALLOWABLE SUBJECT MATTER
Claims 2-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Beardsley et al. (US 2015/0284010 A1) teaches providing shared control over movement of a vehicle within a space.  The method includes receiving user input related to a velocity and a direction for the vehicle within the space.  The method includes processing the user input to selectively adjust the velocity and the direction desired by the user based on a set of predefined constraints to generate a 
In regarding to independent claims 2, 9 and 10, Beardsley taken either individually or in combination with other prior art of record fails to teach or render obvious for causing a robot to navigate a space that includes obstacles, comprising: accessing obstacle positions, a reference path through the space, and a plurality of motion primitives, each motion primitive associated with one of a plurality of pre-computed costs and a pre-computed control command; generating a geometric trajectory cost of the robot based on the obstacle positions and the reference path; generating a non-geometric trajectory cost of the robot; selecting a single motion primitive from the plurality of motion primitives by minimizing a cost function based on the geometric trajectory cost, the non- geometric trajectory cost, and the pre-computed costs; and providing the pre-computed control command associated with the single motion primitive to at least one processor for instructing one or more drive mechanism to move the robot according to the pre-computed control command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	April 12, 2021